Citation Nr: 9928094	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had reported active service from January 1943 to 
December 1945.  This is an appeal from a September 1995 
decision by the M&ROC, which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran at the St. Catherine 
Hospital, Garden City, Kansas, on July 10, 1995, and at the 
St. Francis Regional Medical Center from July 10, to July 22, 
1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran has been found to be permanently and totally 
disabled for disability pension purposes effective from 
October 1983 due to disabilities involving his legs and 
elbows.  He has not established service connection for any 
disability.

3.  The veteran was treated at the St. Catherine Hospital, 
Garden City, Kansas, on July 10, 1995.  

4.  He was transferred to the St. Francis Regional Medical 
Center on July 10, 1995, and was treated until July 22, 1995.  
He was treated for congestive heart failure and acute 
bacterial endocarditis.  

5.  The veteran had not obtained prior authorization from the 
VA for the above periods of private hospital treatment.


CONCLUSION OF LAW

The claim for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
St. Catherine Hospital, Garden City, Kansas, on July 10, 
1995, and at the St. Francis Regional Medical Center, from 
July 10 to July 22, 1995, is without legal merit.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record discloses that the veteran has been determined to 
be permanently and totally disabled for disability pension 
purposes since October 1983 due to disabilities involving his 
legs and elbows.  He has not established service connection 
for any disability.

The record further discloses that the veteran was treated at 
the St. Catherine Hospital, Garden City, Kansas, on July 10, 
1995, and was transferred to the St. Francis Regional Medical 
Center on July 10 where he remained until July 22, 1995.  He 
was initially treated for congestive heart failure and acute 
bacterial endocarditis and then underwent coronary artery 
bypass grafting.  

There is an August 1996 statement by Gregory F. Duick, M.D., 
indicating that the veteran had been transferred to the St. 
Francis Medical Center as an emergency patient.  He stated 
that congestive heart failure and acute pulmonary edema 
secondary to acute bacterial endocarditis were present.  He 
indicated that because of the medical emergency the veteran 
could not go to the VA Medical Center in Columbia, Missouri.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a)  That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case the record discloses that the veteran was 
treated at the St. Catherine Hospital and at the St. Francis 
Regional Medical Center for cardiovascular problems starting 
on July 10, 1995.  Although the veteran had been seen and 
treated at a VA facility on July 3, 1995 for various medical 
problems, such treatment did not make him eligible for 
reimbursement for subsequent private treatment.  He 
apparently had been getting much of his medical treatment at 
VA facilities because he had been found to be permanently and 
totally disabled for pension purposes, however, receipt of 
such treatment does not qualify an individual for 
unauthorized private treatment, absent a service connected 
disability.  He had not established service connection for 
any disability.  Thus, the initial requirement for favorable 
action in connection with the appeal has not been met and the 
questions of whether a medical emergency existed at the time 
of the veteran's admission to the private hospital and 
whether VA or other Federal facilities were feasibly 
available for his treatment are not for consideration.  Thus, 
it follows that favorable action in connection with the 
appeal is not in order.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board notes that a new regulation has been added which 
sets forth reconsideration procedures regarding claims for 
benefits administered by the Veterans Health Administration 
(VHA).  These procedures apply to claims for VHA benefits 
regarding decisions that are appealable to the Board such as 
reimbursement of the cost of private medical services.  
38 C.F.R. § 17.133 (1999).  

Under the new regulation, an individual who disagrees with 
the initial decision denying the claim may obtain 
reconsideration by submitting a reconsideration request in 
writing to the director of the health care facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-maker.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial VA 
decision-maker, the claimant, and the claimant's 
representative.  After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker shall issue a 
written decision that affirms, reverses, or modifies the 
initial decision.

The new regulation is effective August 17, 1999.  Since the 
new regulation became effective during the course of the 
veteran's appeal, the Board believes that the regulation 
would be applicable in his case.  However, as noted 
previously, the veteran does not have a service-connected 
disability and his claim is without legal merit.  Thus, a 
request for reconsideration would be of no value since there 
would be no possibility of a change in result on 
reconsideration by the originating agency.  Since there would 
be no advantage to the veteran by requiring the originating 
agency to apply the provisions of 38 C.F.R. § 17.133, for the 
reasons already discussed the appeal is denied.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services is not established.  The appeal 
is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

